UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 09-1077


RHONDA COAL COMPANY,

                Petitioner,

          v.

DIRECTOR, OFFICE OF WORKERS’ COMPENSATION PROGRAMS; TEDDY J.
WHITED,

                Respondents.



On Petition for Review of an Order of the Benefits Review Board.
(08-0234-BLA)


Submitted:   October 22, 2009                Decided:   November 13, 2009


Before MICHAEL, DUNCAN, and AGEE, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Ronald E. Gilbertson, K&L GATES LLP, Washington, D.C., for
Petitioner. Joseph E. Wolfe, Ryan C. Gilligan, WOLFE, WILLIAMS,
RUTHERFORD & REYNOLDS, Norton, Virginia, for Respondent Teddy J.
Whited.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Rhonda     Coal    Company    seeks       review    of     the   Benefits

Review Board’s decision and order affirming the administrative

law judge’s award of black lung benefits pursuant to 30 U.S.C.

§§ 901-945 (2006).       Our review of the record discloses that the

Board’s   decision     is     based    upon    substantial      evidence      and    is

without reversible error.         Accordingly, we deny the petition for

review for the reasons stated by the Board.                    Rhonda Coal Co. v.

Director,     Office    of    Workers’        Comp.   Prog.,     No.    08-0234-BLA

(B.R.B. Nov. 26, 2008).          We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before     the     court    and    argument    would       not   aid    the

decisional process.

                                                                     PETITION DENIED




                                         2